Per Curiam:
The application was, in form, both for a reargument and for a rehearing of the former application on additional papers, but was, in effect, a motion for leave to renew the motion on additional papers, and was, therefore, appealable. (Conlen v. Rizer, 109 App. Div. 537; Seletsky v. Third Ave. R. R. Co., 44 id. 632.) The additional papers do not materially change the record. The motion was, therefore, properly denied and the order should be affirmed; but since the record is substantially the same and the material questions are the same as those presented by the other record on the appeal of these appellants from the original order (City of New York v. Montague, No. 1, 149 App. Div. 475), which was argued and is to be decided herewith, the order should be affirmed, without costs.
Present — Clarke, McLaughlin, Laughlin, Scott and Dowling, JJ.
Order affirmed, without costs.